Title: Jonathan Williams, Jr., to the American Commissioners, 28 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 28. 1777.
I have the honour of your Favour of the 25 by Mr. Francis. As I have but a moments time I must beg leave to refer you to tomorrows post for a more particular Answer, the principal intention of this is to inform you that Mr. Morris has sold four of the prizes (all except the packet Boat) Vessells Cargoes &c. &c. for about 90,000 Livres, all risque of reclaim and every difficulty to be the purchasers. Mr. M. tells me he has recvd. the Bills for the amount and so finished the Business.
Mr. Francis setts off this afternoon for L’orient.
As Mr. Francis communicated his Business to me I have told him of the above Sale. I have the honor to be with great Respect Your most obedient Servant.
J Williams
